Ladd, J.
— The lease of the farm by Mary E. Sheeley to F. W. Price expired March 1,1894, and of the rent a note of one hundred and seventy-five dollars remained unpaid. This lease and note were assigned to' the plaintiff in September, 1893. The evidence tended to show that in February, 1894, and while P. W. Price was in possession with his; stock on the land, the defendant directed Simmon© to tell the plaintiff that he would see that he was paid his rent; that he would pay it between then and March 1st as he wanted Price to go on his farm in good shape; that he *500(Price) had some hogs and he wanted him to- keep them, and wanted them' to pay the rent between then and the firist day of March. Simmons made known to the plaintiff what the defendant had said, and the former, in reliance thereon, informed Price that Hoag had agreed to pay his rent, and he could take his stock and go on Hoag’s place, when he saw fit. Price did so, and took more than enough property, subject to the plaintiff’s landlord’s lien, to satisfy the note, which has not been paid. When the evidence on the part of the plaintiff had been introduced, the court directed a verdict to be returned in favor of the defendant This was not error. The statement of Hoag was a mere naked promise to answer for the debt of .another. The case is argued by the appellant as though the defendant had agreed to pay the note if the plaintiff would release his landlord’s lien.' This was not his proposition, nor did the plaintiff release his. lien. Nothing prevented him from enforcing it after the removal of the property, as well as before: He parted with no right and the- defendant acquired no advantage under the alleged promise. Vaughn v. Smith, 65 Iowa, 579; Code, section 4625; Stemberg v. Callanan, 14 Iowa, 251.
II. The evidence sought by questions to which objections were sustained was elicited by others; hence the rulings, if erroneous, were without prejudice.— Affirmed.